Title: IV. Memorandum of a Conversation between James Madison and George Beckwith, [17 April 1791]
From: Madison, James
To: 



[17 April] Philada.

Last evening offered the first opportunity of breaking to Col. B. the subject for which he has been thought a proper channel to the Governour of Canada. It was explicitly made known to him, that besides its being generally understood that the N. W. Indians were supplied with the means of war from their intercourse with Detroit &c. the President had received information, which he considered as certain, that ample supplies of that sort had about the  commencement of last campaign, been received by the hostile tribes from places at present in British hands. It was observed to him at the same time, that as the U. S. had no other object in the present war, but to effect and establish peace on their frontier, it was obvious in what light such a circumstance must be viewed by them. And as a further consideration heightening the colour of the fact, he was reminded that the Indians in question were without an exception, inhabitants of the acknowledged territory of the U. S. and consequently stood in a certain relation to them, well understood by the nations possessing territories on this continent.
The sum of his answer was that as a fact so stated, however unaccountable it might be, was not to be contradicted, he could only undertake to affirm that it was impossible it could have proceeded directly or indirectly from the British Government, or even have had the sanction or countenance of the authority on the spot. He multiplied assurances that the whole spirit and policy of their Government was opposed to Indian hostilities; and that the sentiments views and orders of Lord Dorchester discouraged them as much as possible. This he knew to be the case. He asked whether there were any particulars of time place or persons contained in the information to the President; whether there was any evidence that the articles supplied were in greater quantities than were usual for other purposes than war, intimating that if there were just ground of complaint a regular statement and communication of it in any mode that might be thought not improper, would be most correspondent with the customary proceedings in such cases. For himself he should be very ready on receiving any such statements or communications to transmit them. He was here however not in any formal character, on the contrary in an informal one, a very informal one to be sure; and he entered into this conversation as between one private gentleman and another. He had indeed been a good while at N. York before, as well as here since the removal of the Government. He hoped his further stay would be rendered short by the arrival of some more authentic character. He was at N. York before Mr. Jefferson came into the office he now holds, and he believed it was known on what footing he was. Yet he had not in any respect been turned over to Mr. Jefferson, nor had any thing passed that could give him any pretensions to be in any communication with the Secretary of State. Such a communication was no doubt thought improper by the Secretary of State with so informal a character, though in a way ever so informal. He did not undertake  to suppose it was not right, especially as different forms of Governments have different modes of proceedings &c.
The turn given to the conversation shewing pretty clearly a desire to make the occasion subservient to some further and direct intercourse with the Government it was thought proper, for that reason, as well as for avoiding the necessity of another conversation to reply at once that it was not probable the information received by the President would be made known to him in any way more authentic than the present; which it was true, as he had observed, was merely a conversation between two private gentlemen; but if the fact, that the President had received the information as stated, was made sufficiently credible, the proper effect of the communication need not depend on the mode of it. If the dispositions of Lord Dorchester were such as were described, and of which his reputation for humanity and prudence left no room to doubt, any evidence amounting to probability only would insure all the interference that might depend on him. The conduct of Governments toward formal and informal characters was certainly not within the compass of this conversation. It was probable however that no distinction was made by the Government here, which was not made by all Governments, the difference between those characters seeming to lie not in the circumstance of the former being possessed of written and the latter of verbal authority; but in the greater publicity and formality of the written credentials from the proper source produced by the former.—The evident impropriety of the military supplies afforded to the Indians required no doubt that the countenance of the British Government or even the sanction of the officer on the spot ought not to be presumed as long as the fact could be otherwise explained; but as the effect of such aids was the same whether furnished by public authority or by vindictive or avaritious individuals, it was in every case to be expected that the abuse would be corrected. And the circumstance of the Indians in question being within the acknowledged limits of the U. S. and receiving the means of war against them from a foreign source was again brought into view as heightening the color of the affair.—With respect to the particulars of the fact, they did not seem to be material. In what degree the President was possessed of them could not be said. It might be difficult to ascertain the particulars and yet the general fact be sufficiently established. As the Indians at war traded with British subjects only, their being able to carry on hostilities was of itself sufficient evidence in the case. It might be difficult also to mark  precisely the line between supplies for war and for hunting, but it was probable that not only the difference of quantity demanded, but other indications must leave little doubt of the purpose for which they were intended.
Col. B. professed the strongest disposition to do any thing in his power having been actuated by this disposition in all his communications to Canada, but repeated his wish for more exact information on the subject. The intelligence was itself so vague, and was communicated to him under such reserve, that he was really at a loss how to represent it. “May I sir mention your name in the case”? He was answered, that from the nature of the conversation he would be under no restraint from mentioning any circumstance relating to it he pleased. “May I Sir say that I have your permission to use your name?” Ansr. The permission being a part of the conversation he must be equally free to mention it if he thought fit; tho’ it was not perceived to be a circumstance very material. “Will you be so good Sir as to repeat the information you mentioned to have been received by the President?” This request being complied with, he said he should certainly look out for the first opportunity of makingthe matter known to Lord D. and if Mr. M. should be here on the receipt of an answer he should be made acquainted with it, repeating his declaration that it was impossible the British Government could in any respect have countenanced or approved any supplies to the Indians as an aid or encouragement to their hostilities.

J. M.

